DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 10-13, and 26-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure as originally filed states “Further, while the vessel 810 is depicted in this example as having a circular perimeter, in some examples, the vessel 810 may have any suitable perimeter shape, including circular, ovoid, rectangular, square, etc. [0052]”.  No mention of a disc-shaped vessel was previously disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, and 26-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The disclosure as originally filed states “Further, while the vessel 810 is depicted in this example as having a circular perimeter, in some examples, the vessel 810 may have any suitable perimeter shape, including circular, ovoid, rectangular, square, etc. [0052]”.  No mention of a disc-shaped vessel was previously disclosed.  Therefore, the scope of the phrase “disc-shaped” is unclear.  The claims will be best understood as “a disc-shaped vessel” when viewing the vessel from the top, as in applicant’s Fig. 8A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-13, 26-27, 30-35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 10,773,803) in view of Burdine et al. (US 2012/0192508).
In re. claim 8, Qiu teaches an insect release device comprising: a disc-shaped vessel (when viewing the sphere from above) defining a volume and having a perimeter (fig. 1); a population of insect larvae or pupae or adult insects disposed within the volume (natural enemies of pests) (col. 1, ln. 21-35); and wherein the disc-shaped vessel is permanently sealed, and wherein release of the population of insect larvae or pupae or adult insects occurs upon rupture of the disc-shaped vessel (after dissolving of water-soluble film) (col. 5, ln. 49-60).  
Qiu fails to disclose a plurality of fins extending from the perimeter.
Burdine teaches a plurality of fins (3) extending from a perimeter (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu to include the teachings of Burdine to have a plurality of fins extending from the perimeter, since Qiu states the sphere is distributed by an unmanned aerial vehicle, and doing so provides a means for controlling the flight of the sphere when distributed. 
In re. claim 27, Qiu teaches a method of releasing insects into an environment, comprising: providing an insect release device comprising: a disc-shaped vessel (when viewing the sphere from above) defining a volume and having a perimeter (fig. 1); and a population of insect larvae or pupae or adult insects disposed within the volume (natural enemies of pests) (col. 1, ln. 21-35), wherein the disc-shaped vessel is permanently sealed (prior to dissolving of water-soluble film) (col. 5, ln. 49-60), and wherein release of the population of insect larvae or pupae or adult insects occurs upon rupture of the disc-shaped vessel (after dissolving of water-soluble film) (col. 5, ln. 49-60); carrying, using a flying vehicle, the insect release device to a release altitude; and releasing the insect release device from the flying vehicle (distributed to the ground by an aerial vehicle) (col. 5, ln. 54-60).  
Qiu fails to disclose a plurality of fins extending from the perimeter.
Burdine teaches a plurality of fins (3) extending from a perimeter (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu to include the teachings of Burdine to have a plurality of fins extending from the perimeter, since Qiu states the sphere is distributed by an unmanned aerial vehicle, and doing so provides a means for controlling the flight of the sphere when distributed.
In re. claim 33, Qiu teaches a method of manufacturing an insect release device, comprising: forming a first portion of a disc-shaped vessel (505b) (when viewing the sphere from above); forming a second portion of the disc-shaped vessel (505a); disposing a population of insect larvae or pupae or adult insects disposed on the first portion of the disc-shaped vessel (natural enemies of pests) (col. 1, ln. 21-35); and permanently coupling the first and second portions of the disc-shaped vessel to form the disc-shaped vessel and define a perimeter and a volume containing the population of insect larvae or pupae or adult insects (prior to dissolving of water-soluble film) (col. 5, ln. 49-60).
Qiu fails to disclose a plurality of fins extending from the perimeter.
Burdine teaches a plurality of fins (3) extending from a perimeter (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu to include the teachings of Burdine to have a plurality of fins extending from the perimeter, since Qiu states the sphere is distributed by an unmanned aerial vehicle, and doing so provides a means for controlling the flight of the sphere when distributed. 
In re. claims 12, 30, and 38, Qiu as modified by Burdine (see Qiu) teach the disc-shaped vessel comprises a biodegradable material configured to sufficiently decompose within less than substantially 50 hours to rupture the disc-shaped vessel (as is understood by water-soluble film) (col. 5, ln. 49-60).
In re. claims 13, 31, and 39, Qiu as modified by Burdine fail to disclose the biodegradable material comprises one or more of (i) a cornstarch foam, (ii) one or more pectin capsules, (iii) paper, (iv) a mushroom-based foam, or (v) a plant-based plastic substitute.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu as modified by Burdine to create the sphere out of the recited material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so provides an alternative material for achieving the same purpose of not polluting the environment with the sphere.
In re. claims 26, 32, and 40, Qiu as modified by Burdine (see Burdine) teach the plurality of fins are constructed to be flexible (stabilizer (2) made from paper, which is understood to be a flexible material) (para [0021]) and to allow the ends of the fins to deflect away from a rest position (as a result of the flexible material). 
In re. claim 34, Qiu as modified by Burdine (see Burdine) teach the method of claim 33, further comprising forming the plurality of fins as a part of at least one of the first or second portion of the disc-shaped vessel (fig. 1).  
In re. claim 35, Qiu as modified by Burdine fails to disclose forming the plurality of fins, and attaching the plurality of fins to at least one of the first or second portion of the disc-shaped vessel.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu as modified by Burdine, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Doing so allows for reconfiguring the desired fin control.

Claims 10-11, 28-29, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Burdine as applied to claims 8, 27, and 33 respectively above, and further in view of Duckworth (US 2006/0266292).

In re. claims 10-11, 28-29, and 36-37, Qiu as modified by Burdine fail to disclose water or insect food is disposed within the volume or a damp surface disposed within the volume.  
Duckworth teaches water (34) or insect food (32) is disposed within the volume (para [0022]) or a damp surface disposed within the volume (water gel (34) understood to be a damp surface). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu as modified by Burdine to include the teachings of Duckworth to have water or insect food disposed within the volume or a damp surface disposed within the volume, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of increasing the lifespan of the insects within the sphere.  
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues Further, the proposal that "nothing prevents the degradable sphere from being used separately from the distribution device" overlooks the entirety of the teachings in Qiu that its release device and vessel were explicitly designed to work together, i.e., the vessels were designed to be spherical to be used with the Qiu release device, and the Qiu release device was designed to work with spherical vessels.  In addition, the release device and vessels are designed to be used in an unmanned aerial vehicle where manual release is not possible.
The examiner has not provided any arguments toward manual release of the degradable sphere in Qiu, but merely that the distribution device, or sphere cabinet, is designed for the shape of the sphere described in Fig. 1 and alterations to the sphere is not limited by the specifics of the disclosed sphere cabinet.  One having ordinary skill in the art intending to modify the sphere, as stated in the rejection above, would not use the same sphere cabinet disclosed.  They would modify the sphere cabinet to incorporate changes to the sphere.  As previously stated, the applicant’s arguments directed towards the inoperability of the device intended to be used with the claimed apparatus, and not the claimed apparatus itself, renders the argument non-persuasive.
Applicant argues Moreover, the proposed motivation to combine the fins from Burdine with the Qiu vessel is not supportable. There is no provision for any kind of precision targeting in Qiu; to the contrary it is intended to blanket an area with release devices, which the Office Action acknowledges. Office Action, pp. 6-7
The examiner has not provided any previous motivation to “precision targeting”, as the motivation states “doing so provides a means for controlling the flight of the sphere when distributed”.  Controlled flight is not limited to precision targeting, but includes inducing drag for fall rate control (Burdine; para [0021]).  This results in controlling the amount of penetration made by the penetrator (Burdine; para [0001]).  As the invention in Qiu drops the spheres from an elevated position towards the ground, providing fins would control the depth at which the sphere’s film is dissolved.  Therefore, the argument is considered non-persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647